Citation Nr: 1143633	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

The Veteran appeared at a videoconference hearing in September 2009, but it was cancelled due to equipment failure.  The Board issued a decision in November 2009 before learning that the Veteran wished to have his hearing rescheduled.  In September 2010, the Board vacated the denial and remanded the case for the Veteran to be scheduled for a videoconference hearing.  

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in October 2007, and at a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  Transcripts of both hearings are associated with the files.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1.  Service connection for a back disability was initially denied in an unappealed November 1983 rating decision.  

2.  A June 2004 rating decision declined to reopen the previously denied claim of entitlement to service connection for a back disability, and although the Veteran submitted a notice of disagreement with this decision, he failed to perfect an appeal by filing a timely substantive appeal.  

2.  Evidence received since the June 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability; such evidence is not cumulative or redundant of evidence already of record. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen the previously denied claim of entitlement to service connection for back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a back disability in a November 1983 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial, and thus, the November 1983 rating decision is final.  Following a request to reopen, a June 2004 rating decision found that no new and material evidence had been received to reopen the Veteran's previously denied claim of entitlement to service connection for a back disability.   The Veteran was notified of the denial and filed a notice of disagreement.  Following the October 2004 issuance of the Statement of the Case (SOC), the Veteran did not file a timely Substantive Appeal.  As such, the June 2004 decision is also final.  

The basis for the denial in November 1983 was that there was no current, chronic back disability.  The RO further indicated that there was merely an isolated complaint of back injury in service without additional complaints or a notation upon discharge physical examination.  The basis for the denial in June 2004 was that there was no new and material evidence submitted showing a relationship between any current back disability and service.  

The evidence of record in June 2004 consisted of service treatment records (STRs), VA treatment records, private treatment records, and Workers' Compensation records.  

Evidence received since the June 2004 decision most importantly includes a March 2011 positive nexus opinion, which shows the possibility that the Veteran's current back disability is related to his service.  

A medical opinion relating the claimed disability to service was an element of entitlement to service connection that the RO found was not met.  The Board finds that the March 2011 nexus opinion is new and material as it relates to a previously unestablished element of entitlement to service connection-namely, it supports the presence of a link between the Veteran's current back disability and his period of active duty.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a back disability.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disability is granted.





REMAND

The Board finds that further development is required before the claim of entitlement to service connection for a back disability is adjudicated.  

The Veteran essentially contends that a fall in service caused his currently diagnosed degenerative disc disease of the lumbar spine.

During service the Veteran was treated for low back pain in December 1980 following a fall.  He was diagnosed as having a lumbar strain.  There was no back disability noted upon discharge physical examination.  

Following service, it appears that the Veteran first sought treatment for complaints related to his low back in the early-2000s, and has been treated for the same ever since.  Records reflect that the complaints of back pain during that time frame were the result of a job-related back injury for which the Veteran sought Workers' Compensation benefits.  

As noted above, there is a VA clinical opinion of record, dated in March 2011, noting that the Veteran's degenerative disc disease of the lumbar spine was possibly related to his in-service back injuries.  

The Veteran has not, however, been afforded a VA examination regarding his back disability.  Based upon the evidence outlined above, the Board finds the Veteran has presented a prima facie case of entitlement to service connection and should be afforded a VA medical examination at this point.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim. 

2.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any back disability present during the period of this claim. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any back disability present during the period of this claim is etiologically related to active service. 

The examiner should comment on the significance, if any, of the Veteran's post-service injury to his back in 2002.  

The rationale for each opinion expressed must be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for a back disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


